Citation Nr: 1116742	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-08 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include dependency and indemnity (DIC) compensation benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1969 to February 1971.  He died in March 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant was afforded a Videoconference Board hearing in February 2011.  A transcript of the testimony offered at this hearing has been associated with the record.


FINDINGS OF FACT

1. The Veteran died in March 2009 as a consequence of adenocarcinoma with metastatic lesion of the liver, primary unknown.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The appellant filed a claim of service connection for the cause of the Veteran's death and DIC benefits in June 2009.

4.  The Veteran did not incur adenocarcinoma with metastatic lesion of the liver, primary unknown, in service and adenocarcinoma with metastatic lesion of the liver, primary unknown, is not otherwise attributable to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death and the criteria for entitlement to DIC benefits have not been met.  38 U.S.C.A. §§ 1110, 1310, 1318 (West 2002); 38 C.F.R. §§ 3.22, 3.301, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2009.  This letter informed the appellant that service connection was not in effect for any condition at the time of the Veteran's death and that she could substantiate her claim based on a condition not yet service-connected, as well as the evidence and information necessary to substantiate the claim in this manner.  Id.  

VA has obtained the Veteran's service treatment and personnel records, as well as his VA medical records.  The appellant has provided VA with a copy of his death certificate, but has not requested VA's assistance in obtaining any evidence.  A medical opinion is not necessary with respect to the claim on appeal because there is sufficient evidence of record to decide the claim, which does not indicate that the Veteran's cause of death is attributable to service or that he was exposed to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.

The Board notes that at the time of his death the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  Appropriate action to obtain all records associated with any Social Security claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Although the RO did not attempt to obtain such records, no request is necessary as VA is in possession of the records relevant to the claim on appeal.  See VA Form 21-4142 dated in June 2009 showing that all relevant records are from the Muskogee, OK VA Medical Center.  

Also, the Board notes that the appellant has indicated that deck logs are necessary to decide the claim.  In this regard, the Board notes that the RO requested information on whether the Veteran had served in Vietnam to indicate exposure to herbicides.  Moreover, as explained below, even if the Veteran were to be presumed to be exposed to herbicides his cancer was not one subject to presumptive service connection in this regard and there is no otherwise competent indication that any presumed herbicide exposure led to his liver/pancreatic cancer.  The appellant has not been prejudiced by a failure of VA in its duty to assist, and any violation of the duty to assist could be no more than harmless error in this regard.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board has, of course, considered seeking further development in this case.  In particular, is has considered obtaining an additional medical opinion to further address the question of whether the Veteran's liver/pancreatic cancer could be attributable to service.  However, since there is no indication that liver/pancreatic cancer had its onset in service or is otherwise due to service, in light of the length of time that this case has been on appeal, the Board believes that merely obtaining one more such opinion is unlikely to resolve this question with any greater degree of certainty than has already been accomplished.  Instead, any such action would only needlessly delay adjudication of the appellant's claim.  The Court has held that such delays are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2010).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313(a) (2010).  In this regard, under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e)(2010).  The term "soft-tissue sarcoma" includes the following: 1) Adult fibrosarcoma; 2) Dermatofibrosarcoma protuberans; 3) Malignant fibrous histiocytoma; 4) Liposarcoma; 5) Leiomyosarcoma; 6) Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 7) Rhabdomyosarcoma; 8) Ectomesenchymoma; 9) Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 10) Proliferating (systemic) angioendotheliomatosis; 11) Malignant glomus tumor; 12) Malignant hemangiopericytoma; 13) Synovial sarcoma (malignant synovioma); 14) Malignant giant cell tumor of tendon sheath; 15) Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; 16) Malignant mesenchymoma; 17) Malignant granular cell tumor; 18) Alveolar soft part sarcoma; 19) Epithelioid sarcoma; 20) Clear cell sarcoma of tendons and aponeuroses; 21) Extraskeletal Ewing's sarcoma; 22) Congenital and infantile fibrosarcoma; and 23) Malignant ganglioneuroma.  See 38 C.F.R. § 3.309(e), Note 1.

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318. 
Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's service treatment records document no complaints or diagnoses pertaining to cancer.  Upon discharge clinical evaluation was normal in all spheres, but for a varicocele, a cyst of the left arm, a tattoo and a personality disorder.  See February 1971 report of medical examination.  

A review of the Veteran's enlisted performance record shows that he served on the U.S.S. Pyro (AE-24) from March 1970 to August 1970.  He was transferred to the U.S.S. Mars (AFS-1) in mid-August 1970, and was assigned to this ship until his discharge Under Honorable Conditions following a special court martial for having been declared a deserter.  See DD Form 214N.  An administrative remark in the Veteran's personnel file notes that the Veteran missed the sailing of the U.S.S. Mars from Alameda, California enroute to Yokosuka, Japan in November 1970.

A review of the record discloses  that in August 2007 the Veteran presented to the Muskogee VA Medical Center (VAMC) with a complaint of severe epigastric pain over the past 2 prior months, which had worsened 2 weeks prior.  He reported a similar history that occurred sometime in 1999.  At the time he presented to the VAMC, it was noted that the Veteran had a history of intravenous drug use 20 years prior, and that he was abusing alcohol.  Acute pancreatitis was assessed at this time and the Veteran was admitted to the VAMC for treatment thereof, as well as detoxification for alcohol abuse.

A December 2007 note from the VAMC notes that the Veteran presented as a drop-in to obtain liver biopsy results.  The note documents a diagnosis of adenocarcinoma, probably metastatic.  A March 2008 note from the VAMC notes an assessment of pancreatic/liver cancer and that the Veteran was then undergoing chemotherapy.  

An April 2008 surgery consultation note from the VAMC notes an impression of peripheral venous insufficiency with metastatic carcinoma of the liver in need of port.  With respect to the history of this illness, the note documents that the primary origin was unknown, but it was suspected to pancreatic.  Also noted was a history of pancreatitis and pancreatic carcinoma.  Subsequent VA notes document similar findings and that the Veteran passed away in March 2009.

Of record is a March 2009 Certificate of Death from the State of Oklahoma.  The certificate lists that immediate cause of the Veteran's death as cardiopulmonary arrest, due to, or as a consequence of adenocarcinoma with metastatic lesion of the liver, primary unknown.  It also lists the underlying cause, i.e. the disease or injury that initiated the events resulting in death, as pneumonia.  

In an October 2009 statement, the appellant expressed her disagreement with VA's decision to deny her benefits.  She related that she believed that the Veteran died from liver cancer that was caused by exposure to Agent Orange.  In a December 2009 she added that the Veteran was also exposed to radiation, implying that his death was related thereto.  

A December 2009 report of contact notes that the appellant spoke with a representative at the RO.  This report notes that the appellant maintained that the Veteran had pancreatic cancer that was due to Agent Orange exposure and that this was a contributing factor to his death.  

Of record is a September 2010 VA request for information to the National Personnel Records Center (NPRC) for information pertaining to whether the Veteran was exposed to radiation and whether he served in Vietnam.  With respect to radiation, the NPRC indicated all available records for the Veteran were sent to the RO.  The Board notes that none of the records indicated exposure to radiation.  With respect to service in Vietnam, the NPRC noted that the Veteran served aboard the U.S.S. Pyro and the U.S.S. Mars AFS-1, both which were in the official waters of Vietnam during his service; however, the NPRC could not determine whether the Veteran stepped foot in the Republic of Vietnam during these periods.  

In February 2011 the appellant offered testimony in support of her claim.  She related that she had been married to the Veteran for "34 years," but that she had not known him while he was in the military.  She testified that the Veteran had informed her that he had been exposed to herbicides when serving on the U.S.S. Pyro, particularly in an incident where the ship was attacked and herbicides were spilled.  She related that the Veteran told her that he had to "mop it up."  She also stated that the Veteran had informed her that "he and some guys were sent inland into a canal, and that boat got hit and he was a gunner on [that boat] in Vietnam.  She testified that the Veteran "had to go into [Da Nang] and stuff, and hide out in one of the villages until" troops found him.  She related that she had tried to get deck logs, but was unable to do so.  With respect to radiation exposure, the appellant testified that she did not "have any idea" if the Veteran was exposed to radiation, and that the Veteran "never talked about it."  With respect to her observations of the Veteran, she stated that when she was dating him they "knew he had cancer," as "he would get sick sometimes."  She noted that the Veteran had been reluctant to seek treatment, however.  She testified that she was married to the Veteran sometime in 1996 or 1997, but noted that around 8 months following their marriage they found out the Veteran had pancreatitis.   She expressed her belief that the Veteran's liver cancer was caused by Agent Orange exposure, which led to his death; however, she was unaware of any medical evidence in this regard.  

Initially, the Board notes that service connection was not in effect for any disability at the time of the veteran's death.  Accordingly, the Board need not address entitlement to DIC on these grounds.  It also need not consider a theory of "hypothetical entitlement," because the appellant filed her claim in June 2009, well after January 21, 2000, the effective date of the VA regulation prohibiting "hypothetical entitlement."  See 65 Fed. Reg. 3388-3392 (Jan. 21, 2000); 38 C.F.R. § 3.22 (2010).

The Secretary has concluded, based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is inadequate evidence of an association between exposure to herbicides and non-listed diseases.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 2007); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 74 Fed. Reg. 21,258-60 (May 9, 2009).  However, the Veteran was not diagnosed as having one of the diseases for which service connection may be presumed to be due to an association with herbicide agents, as adenocarcinoma of the liver or pancreas has not been added to the list of presumptive diseases.  Therefore, the presumption is inapplicable here.  See 38 C.F.R. § 3.309(e).  Service connection for the cause of the Veteran's death on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted.

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Where a veteran who served for ninety days or more develops arthritis to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
In this regard the Board acknowledges the appellant's recollections of the late Veteran having informed her of his claimed exposure to herbicides; however, it is doubtful that he was actually exposed to Agent Orange and the like.  Service aboard the U.S.S. Mars certainly implies that the Veteran may have been exposed to herbicides as the Service Department has clearly recognized that this ship operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  However, the Veteran's personnel records clearly show that he did not travel to the coastal waters of Vietnam on this ship as he missed this ships deployment.  Service aboard the U.S.S. Pyro, however, does not imply any such exposure.  See  Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, available at http://www.veterans.senate.gov/upload/01_06_11_VA_BlueWaterNavyShipList.pdf. 

In any event, even if exposure to herbicides were to be conceded, there is simply no competent indication, or suggestion, that this exposure led to the Veteran's liver/pancreatic cancer that ultimately resulted in his death.  A review of the record has disclosed no medical evidence on this point.  The appellant, as a layperson, is not competent to comment on such a complex medical question involving the etiology of a disease first diagnosed several decades following the Veteran's service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Accordingly, on a direct basis, the claim must likewise be denied.  Gilbert, supra.  

The Board acknowledges the appellant's statements regarding her observations of the Veteran being sick and that she knew he had cancer during the time that she dated him and knew him.  She is certainly competent to relate her observations.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Nevertheless, such evidence cannot serve to establish a relationship between the Veteran's liver and pancreatic cancer, his ultimate death, and service.  Espiritu, supra.; Jandreau, supra.  Moreover, although her testimony suggests some sort of continuing symptomatology, her testimony is unreliable in this regard because although she testified to having been married 34 years, she also testified to having been married in 1996 or 1997 and, saliently, a certificate of marriage shows that she married the Veteran in 2007.  Also, it is notable that when the Veteran first presented for treatment in August 2007 he reported epigastric symptoms only as early as 1999.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Accordingly, her statements in this regard carry little weight.  

The Board also acknowledges her contention that the Veteran was exposed to radiation; however, she testified under oath that the Veteran had never informed her that he was exposed to radiation during his service.  As there is no competent indication that the Veteran was actually exposed to ionizing radiation, referral to the Undersecretary for Benefits is not warranted.  See Wandel v. West, 11 Vet. App. 200, 204-205 (1998) (stating that development under 38 C.F.R. § 3.311(b)(1) requires a preliminary determination that the Veteran was exposed to ionizing radiation, and where no such exposure is shown, a referral to the Undersecretary for Benefits is not required).  Accordingly, the regulatory provisions in this regard are unavailing and inapplicable.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the Veteran's death, to include DIC compensation benefits is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


